Title: Thomas Jefferson to John Barnes, 8 October 1812
From: Jefferson, Thomas
To: Barnes, John


          Dear Sir Monticello Oct. 8. 12.
           Your favor of the 3d came to hand last night, & by this day’s return of post I inclose you the order desired. I am very apprehensive that the difficulties of the times will embarras our remittances to the General. it was for this reason I pressed on him a connection with mr Morton. we have time enough still, before the next remittance, to hear from him on that subject. you say nothing of your health, from which I augur well of it. I am considerably disabled myself by a fall from my horse which happened about 12. days ago by the breaking of a girth. no visible hurt was produced but a swelling which was threatening till within these three days, that it appears to have become stationary, and rather to abate. I hope it will go off without coming to a head, altho it will delay for some time yet a journey I had meditated to Bedford. with every prayer for the continuance of your health accept the assurance of my continued esteem & respect.
          
            Th:
            Jefferson
        